DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-12, 14-20 are pending.
Claims 7-9 and 16-17 are withdrawn.
Claims 2 and 13 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Frame member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the frame member as feature 22.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 “Locking arrangement” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the frame member as feature 38.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that uses a generic placeholder or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “Rack arrangement” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
This application includes one or more claim limitations that uses a generic placeholder or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “Driving arrangement” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al (“Griswold”) (US 2005/0062327) in view of Beneker et al (“Beneker”) (US 2009/0146486).
Re claim 1, Griswold discloses a seat-back adjustment system (20) for a seat (6) for a vehicle (5), comprising: 
a frame member(32, 34, 50) configured for attachment to a support structure (Fig. 14, 10) of the vehicle (5); 
a rack arrangement (54) movably attached (Fig. 4) to the frame member (32, 34, 50) and including an adjustment rack (54) having a plurality of adjustment teeth (56) and a locking rack (52) immovable relative to the adjustment rack (54); 
a driving arrangement (38) including at least one gear ([0035]) having gear teeth (40) intermeshing with the adjustment teeth (56) and operable to move the rack arrangement (54) relative to the frame member (32, 34, 50),
but fails to disclose the locking rack having a plurality of locking teeth, and a locking arrangement including at least one locking element operable to engage the locking teeth and inhibit movement of the rack arrangement relative to the frame member when the vehicle experiences at least a predetermined negative acceleration, 
However, Beneker discloses that it is known to provide a seat-back adjustment system (Fig. 2-3) with a locking rack (28) having a plurality of locking teeth (32), and a locking arrangement (36) including at least one locking element (38) operable to engage the locking teeth (36) and inhibit movement of the rack arrangement (28) relative to the frame member (20) when the vehicle experiences at least a predetermined negative acceleration ([0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat-back adjustment system of Griswold with a seat-back adjustment system with a locking rack having a plurality of locking teeth, and a locking arrangement including at least one locking element operable to engage the locking teeth and inhibit movement of the rack arrangement relative to the frame member when the vehicle experiences at least a predetermined negative acceleration as suggested by Beneker in order to allow for automatically engaging a locking device when accelerations occur due to an accident, and to remain in such an engagement position ([0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat-back adjustment system of Griswold wherein the adjustment rack has a first mechanical strength and the locking rack has a second mechanical strength greater than the first mechanical strength in order to allow for increased, localized strength on a single rack instead of both racks, allowing for increased strength and rigidity on one compared to the other, and reducing 
The phrases, “for a seat for a vehicle,” “configured for attachment to a support structure of the vehicle,” “operable to move the rack arrangement relative to the frame member,” and “operable to engage the locking teeth and inhibit movement of the rack arrangement relative to the frame member when the vehicle experiences at least a predetermined negative acceleration” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 3, Griswold as modified discloses the seat-back adjustment system of claim 1, but fails to disclose wherein the adjustment teeth have a first shear strength and the locking teeth have a second shear strength greater than the first shear strength.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat-back adjustment system of Griswold wherein the adjustment teeth have a first shear strength and the locking teeth have a second shear strength greater than the first shear strength in order to allow for increased, localized strength of one set of teeth instead of both, allowing for increased strength and rigidity on one compared to the other, and reducing 
Re claim 4, Griswold as modified discloses the seat-back adjustment system of claim 1, Beneker discloses wherein the at least one locking element (38) includes a tooth (38) configured to engage at least one of the locking teeth (32) when the vehicle experiences at least the predetermined negative acceleration ([0033]).
The phrase, “configured to engage at least one of the locking teeth” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 5, Griswold as modified discloses the seat-back adjustment system of claim 1, but fails to disclose wherein the adjustment rack comprises a polymeric material, and the locking rack comprises a metallic material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat-back adjustment system of Griswold to wherein the adjustment rack comprises a polymeric material, and the locking rack comprises a metallic material in order use cheap, readily available, and easily formable materials.  In addition, it has been held to be within the general skill of a In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject Matter
Claim(s) 10-12 and 14-20 are allowed.

Response to Arguments 
Claim Interpretations 35 USC 112:  Applicant’s argument with respect to the claims interpreted under 35 USC 112 have been considered but are not persuasive.  
Applicant first argues that the phrase, “frame member” should not be interpreted under 35 USC 112f.  Applicant states that “frame” provides sufficient structure and is defined as “a constructional system that gives shape or strength.”  In this light, the term frame member should be read as, “a member in a constructional system that gives shape or strength.”  This does not define any particular structure whatsoever. A member that gives shape or strength is exactly the type of phrasing 35 USC 112f pertains to.  Applicant argues that “a member that provides shape or strength” would satisfy the requirements of 35 USC 112f to be interpreted outside of the scope thereof.  A generic “member” that provides shape or strength does not provide any particular structure which provides shape or strength.  A member is not any specific structure.  Thus, interpretation under 35 USC 112f was/is proper, and such an interpretation thereof is maintained.  

Claim Rejections 35 USC 102 and/or 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that all limitations of claim 2 are now included in claim 1, and these features are not shown in the art.  Specifically, Applicant contends that in order to establish a prima facie case of obviousness, the reference must teach or at least suggest ever limitation of a claim.  This is not the applicable standard.  “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”  See MPEP 2141 (III).  Thus, prior art specifically need not teach or suggest every limitation of a claim.  The applicable standard is the understanding of one of ordinary skill in the art.  Applicant states that the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635